Quillian, Presiding Judge.
Appellant was convicted of selling marijuana. After the appeal was filed in this court, appellant’s appointed counsel filed a request for permission to withdraw from the case.
In Bethay v. State, 237 Ga. 625 (229 SE2d 406), it was held that appointed counsel may withdraw from a case on appeal only upon compliance with the rules set out in Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). See also Hill v. State, 238 Ga. 564 (233 SE2d 796). We find that all of the Anders requirements have been met.
As required by Bethay, we have fully examined the record and transcript to determine whether the appeal is, in fact, frivolous. We find that it is. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed.

Appeal dismissed.


Smith and Birdsong, JJ., concur.

Theron Finlayson, for appellant.
Stephen Pace, Jr., District Attorney, for appellee.